DETAILED ACTION
Applicant’s claim amendments/arguments in the reply filed on 7/26/2022 is acknowledged.
Accordingly, Claims 19-32 and newly added claims 33-39 are pending, Claims 28-32 have been previously withdrawn. 
Claims 19-27 and 33-39 will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New Grounds of Rejection
(based on amendments)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-27 and newly added claims 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US Patent 7,854,717) in view of Shih et al. (Drugs, 74:1993-2013, 2014, previously incorrectly referred to as “Kent”) and Stecher et al. (Frontiers in Immunology, Vol. 8, May 2017).
The claims are drawn to a method of enhancing efficacy of an antibody administered to a patient comprising administering an antibody capable of suppressing the activity of LAG3 and extracorporeally removing soluble TNF-alpha receptor from said patient, by affinity capture of TNF-alpha trimers using an apheresis system utilizing centrifugal or membrane plasma separation. Newly added claims additionally assess a degree of immune suppression or T cell activity.
Lentz et al. teach methods to treat cancer using ultrapheresis refined to remove compounds of less than 120,000 daltons molecular weight (such as soluble TNFR1 and soluble TNFR2) to stimulate the patient’s immune system to attack solid tumors. Lentz et al. teach these can be removed by standard techniques for binding reactions to remove proteins from the blood or plasma of a patient such as using columns. Lentz et al. teach the treatment is preferably combined with an alternative therapy, for example, treatment with an anti-angiogenic compound, and an improved effect is shown when combined with any treatment that enhances cytokine activity against the tumors. Lentz et al. discloses “[t]his procedure has been demonstrated to cause a significant response (greater than 50% reduction in size of tumors) in a variety of solid tumors in approximately 50% of patients who have failed all other treatment modalities. A tumor specific inflammatory response provoked by ultrapheresis has been documented in approximately 75% of patients in metastatic melanoma clinical trials.” Lentz et al. does not teach specific combination with a checkpoint inhibitor or assessing T cell activity. These deficiencies are made up for by Shih et al. and Stecher et al.
Shih et al. teach that numerous immune checkpoint inhibitors are in advanced stages of development and show activity across multiple tumor types, including advanced melanoma and advanced non-small cell lung cancer (see Table 2). Shih et al. teach the LAG3 inhibitor, IMP321, combined therapy in patients with advanced pancreatic adenocarcinoma and a melanoma-associated study. Shih et al. teach several other checkpoint inhibitors including anti-PDL1 agents, PD-1 inhibitors and anti-CTLA4 agents (see Table 1). Shih et al. disclose “[I]t has been postulated that targeted agents and/or cytotoxic chemotherapy that effectively destroy tumor cells may increase circulating tumor antigens and, therefore, increase the immunogenic response and utility of checkpoint inhibitors.” Table 3 of Shih et al. teach ongoing phase II and III trials investigating combination regimens with immune checkpoint inhibitors. 
Stecher et al. teach evaluating the combination of checkpoint inhibitors and PD-1 antibodies on T cell proliferation and cytokine production directed toward antitumor immune responses. Stecher et al. compare the effect of different immune checkpoint inhibitors alone or in combination with PD-1 antibodies in human T cell–DC interaction. Stecher et al. teach assays to analyze the proliferation and expression of resting and activated T cells. Stecher et al. discloses their “results point to a unique potency of PD-1 blockade in enhancing the T cell response and indicate that harnessing the synergistic effects of blocking coinhibitory pathways might be a promising strategy to increase immune responses” and “in vitro studies such as the one presented here might also prove useful to explore the potential of such combinations in enhancing T cell immunity.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach a method of combination therapy comprising the method of extracorporeal removal of soluble TNFR1 and TNFR2 to stimulate a proinflammatory immune response in combination with additional anti-cancer therapy such as administration of a checkpoint inhibitor such as the LAG3 inhibitor, IMP321, or anti-PDL1 or anti-CTLA4 inhibitors and evaluating T-cell activity and immune response based on the teachings of Lentz et al., Shih et al. and Stecher et al. One of ordinary skill in the art would have been motivated to do so because Lentz et al. teach combining the method of removing soluble TNFR1 and soluble TNFR2 with another treatment that enhances cytokine immune response and Stecher et al. teach increased T-cell proliferation and immune response when certain checkpoint inhibitors are combined with other known cancer treatments. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed method of combining extracorporeally removing soluble TNF alpha receptors and administering a checkpoint inhibitor for cancer treatment, given the teaching of the prior art, it would have been obvious to combine the teachings of Lentz et al. and Shih et al. for improved therapeutic benefit because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose, stimulate T-cells and antitumor immune response. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to perform selective removal of soluble TNFR1 and/or soluble TNFR2 and administer a checkpoint inhibitor (such as LAG3 inhibitor IMP321) to a patient having a tumor based on the teachings of Lentz et al. and Shih et al. showing improved therapeutic benefit when such treatments are combined.

Response to Arguments
Applicant’s argue in the response filed 7/26/2022 argue the teachings of Shih et al. do not encourage one of skill in the art to apply combination therapy. Applicants point to two of the studies outlined in Shih et al. that do not show an improvement when combined. “Applicants submits that the lack of positive results in certain studies and degraded performance of a combination of therapies, would discourage one of skill in the art from combining the administration of checkpoint inhibitor with another therapy” (see top of p.7 in applicants response filed 7/26/2022). Applicants further argue the application of In re Kerkoven is inconsistent and overly simplistic compared to the “complexity of biological systems in living beings, such as the immune system”.  Further stating “Lentz and the studies reviewed by Shih do not have a “common purpose” consistent with In re Kerkhoven and the combination of Lentz and Shih does not teach or suggest the limitations of claim 19 and, therefore it is not prima facie obvious to combine Lentz and Shih.” Applicants argue the purpose of Lentz is clearly linked to cytokines and the purpose of the studies reviewed by Shih is disrupting the signal pathways of certain checkpoint inhibitors that inhibit the proper function of T cells and therefore both do not have a “common purpose” consistent with In re Kerkhoven. These arguments have been carefully considered but not found to be persuasive.
There is a significant amount of prior art dedicated to exploring the effects of combined therapy of checkpoint inhibitors and other cancer treatment methods. Shih et al. is one example of this showing the number of clinical experiments evaluating therapy with such inhibitors. Shih et al. disclose “the increasing arsenal of targeting and immune based therapies affords opportunities for sequencing and combination strategies to improve outcomes.” Other studies evaluating the combination of checkpoint inhibitors have shown enhanced T cell proliferation and cytokine production directed toward antitumor immune responses (Stecher et al. Frontiers in Immunology, Vol. 8, May 2017, cited above). Although applicants have pointed to two combination therapies that did not result in improved treatment, this does not teach away from the motivation to combine checkpoint inhibitors with other cancer treatments based on the prior art.  Applicants cite the Supreme Court’s KSR ruling stating “it can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.” One of ordinary skill in the art, in the relevant field of cancer therapy, would know of the large number of current studies investigating the combination of checkpoint inhibitors with other cancer treatment therapies, and would have good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instant the fact that a combination was obvious to try might show that it was obvious under §103. Both references, Lentz et al. and Shih et al., are in fact directed towards the same “common purpose” of enhancing an antitumor inflammatory response via increase of TNF-alpha or T-cell proliferation respectively. 
It is further noted, the combination therapy examples cited by applicant that failed to show clinical benefit are not associated with TNF-alpha receptor or its pathway as the instantly claimed method of combination therapy. Applicants have not shown examples in the prior art showing the combination of removing soluble TNF-alpha receptors and checkpoint inhibitors would not have the potential of improved clinical benefit. When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. Additionally, a prior art reference provides an enabling disclosure if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling" Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.  Applicant is invited to present unexpected or surprising results of a specific combined therapy commensurate in scope with the instant claims to be considered.

Conclusion
Claims 19-27 and 33-39 are rejected. 
No Claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/Primary Examiner, Art Unit 1643